Citation Nr: 0512903	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  02-21 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut that denied the veteran's claims of entitlement 
to service connection for hearing loss and tinnitus.  The 
veteran perfected a timely appeal of these determinations to 
the Board. 

In his December 2002 Substantive Appeal (on VA Form 9, Appeal 
to the Board), the veteran requested that he be afforded a 
hearing before a traveling Member of the Board (now known as 
a Veterans Law Judge) at the local VA office.  This hearing 
was held in March 2003.  Unfortunately, however, in August 
2003, the RO informed the veteran that the tape of that 
hearing was inaudible and could not be transcribed.  As a 
result, the RO offered the veteran the opportunity to testify 
at another Board hearing.  In an August 2003 response, the 
veteran stated that he wished to again testify before a 
Veterans Law Judge by videoconference.  This hearing was held 
in March 2005 before the undersigned Veteran's Law Judge.


FINDINGS OF FACT

1.  Bilateral hearing loss did not have its onset during 
service.

2.  Tinnitus did not have its onset during service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, (West 2002); 38 C.F.R. 
§ 3.303 (2004).


2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to his claim.  

In the present case, the RO, in a letter dated in April 2001, 
provided the appellant with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
the appellant was furnished notice of the types of evidence 
needed in order to substantiate his claim of service 
connection, as well as the types of evidence VA would assist 
him in obtaining.  The appellant was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence that shows a currently disability, evidence of a 
disease or injury in service, and medical evidence of a link 
between his current disability and service.  The appellant 
was also informed that this evidence could consist of medical 
records or medical opinions.  

By way of a May 2001 rating decision and a November 2002 
Statement of the Case, the RO advised the appellant and his 
representative of the basic law and regulations governing 
service connection claims, and the basis for the denial of 
the appellant's claims.  These documents, as well as the RO's 
April 2001 letter to the appellant, also specifically 
informed the appellant of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
appellant's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claims of entitlement to service connection.  
38 U.S.C.A. § 5103A (West 2002).  In particular, the 
information and evidence associated with the claims file 
consists of the appellant's service medical records, post-
service medical evidence and examination reports, testimony 
of the veteran at a hearing before the Board, and statements 
submitted by the appellant and his representative in support 
of his claim.  In this case, the Board finds that the RO 
undertook reasonable development with respect to the 
appellant's claim and further development for additional 
records is not warranted.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.



Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In February 2001, the veteran was afforded a VA examination 
to determine the extent and etiology of any hearing loss and 
tinnitus found to be present.  The examiner conducted an 
audiometric examination that revealed hearing threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
50
65
LEFT
15
35
50
45
50

The examiner diagnosed the veteran with mild to severe 
sensorineural hearing loss, right, and mild to moderately 
severe sensorineural hearing loss above 750 Hz, left.  The 
veteran was also diagnosed with constant bilateral tinnitus.  

Based on the foregoing, it is clear that the veteran 
currently suffers from tinnitus and bilateral hearing loss 
for VA purposes.  Therefore, the Board will focus its 
discussion on evidence that concerns whether the veteran's 
conditions are related to or had their onset during his 
period of active duty service.  

Here, the veteran testified that before the Board that he was 
an Air Frame Repairman in service.  His duties working on 
aircraft required that he be in an environment of loud noise 
for six to seven hours per day for a period of two years.  
The veteran also testified that he did not have adequate ear 
protection during this period and that his tinnitus and 
hearing loss began soon thereafter, beginning in the early 
1970's.  The veteran testified that his tinnitus started 
first and his hearing loss followed soon after.  After 
service, the veteran's occupational and recreational 
activities did not expose him to significant environmental 
noise.  

The veteran's service medical records indicate that he 
underwent an exit physical that revealed whisper hearing test 
results of 15/15 in each ear.  His hearing was indicated to 
be normal upon service entrance.  No other test results are 
found in the record until December 2000, when hearing loss 
was noted in a private examination.  

In February 2001, the veteran was afforded a VA examination 
in connection with his claim.  As noted above, the 
examination revealed hearing loss for VA purposes.  The 
veteran was also diagnosed with bilateral tinnitus.  The 
examiner noted that the veteran's claims file had been 
reviewed, including his audiological history and complaints 
of 30 plus years of decrease in hearing sensitivity, as noted 
above.  In addition, the examiner noted that the veteran 
responded "no" on his September 1967 Report of Medical 
History  to the questions "have you ever had or have you now 
... hearing loss; ear, nose or throat trouble."  After 
examining the veteran, the examiner found that there is no 
documentation of hearing loss or tinnitus in the veteran's c-
file, and also noted that the veteran himself denied hearing 
loss and ear trouble in his 1967 Report of Medical History.

In light of the foregoing, the Board must deny the veteran's 
claims.  Although the Board does not doubt the veteran's 
sincerity in believing that his conditions are a result of 
his in-service noise exposure, the Board notes that, as a 
layperson, the veteran is not by law competent to offer such 
a diagnosis or suggest a possible medical etiology for his 
condition; such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Here, the only medical opinion in the record is 
against a finding that the veteran's current conditions are 
related to his service.  And, without medical evidence 
linking his hearing loss and tinnitus with active duty 
service, there is no basis upon which to establish service 
connection.  Service connection for bilateral hearing loss 
and tinnitus must therefore be denied.  

ORDER

1.  Service connection for bilateral hearing loss is denied.

2.  Service connection for tinnitus is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


